09-0672-cv
     Henry v. United Parcel Service, Inc.

 1                                         UNITED STATES COURT OF APPEALS
 2                                            FOR THE SECOND CIRCUIT
 3
 4                                                  SUMMARY ORDER
 5
 6           Rulings by summary order do not have precedential effect. Citation to summary orders
 7   filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
 8   Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
 9   filed with this court, a party must cite either the Federal Appendix or an electronic database
10   (with the notation “summary order”). A party citing a summary order must serve a copy of it
11   on any party not represented by counsel.
12
13          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
14   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
15   on the twenty-sixth day of May, two thousand and ten.
16
17   PRESENT:
18
19             JOSÉ A. CABRANES,
20             ROBERT A. KATZMANN ,
21                                  Circuit Judges,
22            J. GARVAN MURTHA ,
23                                  District Judge.*
24   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
25   GARY HENRY ,
26
27                        Plaintiff-Appellant,
28
29                        -v.-                                                                  No. 09-0672-cv
30
31   UNITED PARCEL SERVICE , INC .,
32
33                        Defendant-Appellee.
34   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
35
36   FOR PLAINTIFF-APPELLANT:                                                                   Gary Henry, West Islip, NY, pro se.
37
38   FOR DEFENDANTS-APPELLEES:                                                                  Richard J. Rabin, Akin Gump
39                                                                                              Strauss Hauer & Feld, LLP, New
40                                                                                              York, NY.
41


                 *
                 The Honorable J. Garvan Murtha, Senior Judge of the United States District Court for the
       District of Vermont, sitting by designation.
                                                      1
 1           Appeal from a February 6, 2009 judgment of the United States District Court for the Eastern
 2   District of New York (Leonard D. Wexler, Judge).
 3
 4       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 5   DECREED that the judgment of the District Court be AFFIRMED.
 6
 7           Plaintiff-appellant Gary Henry (“plaintiff” or “Henry”), pro se, appeals from the District Court’s
 8   order dismissing the complaint in his suit seeking to vacate an arbitration award in favor of his former
 9   employer, defendant-appellee United Parcel Service, Inc. (“UPS”). We assume the parties’ familiarity
10   with the facts, procedural history, and issues on appeal.
11
12            We review de novo the District Court’s decision dismissing a complaint pursuant to Rule 12(b)(6).
13   See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). “To survive dismissal, [a] plaintiff
14   must provide the grounds upon which his claim rests through factual allegations sufficient ‘to raise a
15   right to relief above the speculative level.’ ” ATSI Comms., Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d
16   Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). When a plaintiff proceeds pro se,
17   as here, we are “obliged to construe his pleadings liberally, particularly when they allege civil rights
18   violations.” McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).
19
20           After conducting an independent review of the record and case law, we conclude, substantially
21   for the reasons stated in its well-reasoned order, see Henry v. United Parcel Serv., Inc., 602 F. Supp. 2d 419
22   (E.D.N.Y. 2009), that the District Court’s dismissal of plaintiff’s complaint was free of error.
23
24                                                CONCLUSION
25
26           We have considered each of defendant’s arguments on appeal and find them to be without merit.
27           For the reasons stated above, we AFFIRM the judgment of the District Court.
28
29
30                                                   FOR THE COURT,

31                                                   Catherine O’Hagan Wolfe, Clerk of Court

32

33




                                                           2